Earl Warren: Mr. Goodrich, you may proceed.
William W. Goodrich: Mr. Chief Justice, may it please the Court. I like to start by taking up -- taking up a statement made by my opponent that Red 32 is just like salt. It is not. The record shows that one third, the weight of 100 milligrams that is which is roughly one third of the weight of an ordinary five grain aspirin tablet. Now, Red 32 is a laxative dose to mean. And the Secretary in denying the motion to reopen based part of his refusal on the fact that Red 32 had been involved in a -- an acute episode of poisoning from a single food. A 196 children and adults have been poisoned from one single food popcorn containing between 3000 and 9800 parts per million of Red 32 which established that if the corn was not restricted and used, certainly it had the potential of causing serious consequences if left unregulated in the dark. It can be known --
Earl Warren: When was it used in the popcorn?
William W. Goodrich: Sir?
Earl Warren: When was it used in the popcorn?
William W. Goodrich: It's used in the popcorn after this case was first decided by the Secretary and before the motion to reopen was acted upon.
Earl Warren: That's not being used on popcorn now? I gathered it was (Voice Overlap).
William W. Goodrich: There's no -- the -- there's no legal restriction against this being used on popcorn except the judgment on the Fifth Circuit. Now, the Secretary's order would have taken it out of all foods, drugs and cosmetics. Now, it's now in oranges and in any other food in which it's economically needed as a -- as a necessity. Now, the toxicologist who testified in this case drew a distinction between Red 32 and salt. He recognized that salt maybe of use and that some consequences could flow from 3 or 4 ounces of salt taken at one term. But he also drew a comparison with carbolic acid. He testified that on a chronic basis, that is a long term use of a small amount of Red 32 or carbolic acid everyday in the diet, Red 32 was substantially more toxic than carbolic acid. Now, my opponent's implied to the Court that the amounts tested in the new scientific work between 1951 and 1953 were massively higher than what had already been tested back in the early 1940s. That is not true. The exhibit is set forth in full beginning on page 239 of the record and it shows the various levels fed to the entire series of animals. What actually happened, the toxicologist started off with 2% in the diet, killed all of the rats within a week. He then went down to 1%, killed them all within two weeks. He went down to a half percent, killed them all in 21 days and went on down to where he was at one tenth of a percent of the diet, which is the lowest level fed for the animals to survive any period of time to allow for an evaluation of toxic potential. Now, the record also shows that the rats which had 1000 parts per million or a tenth of 1% of the diet had a heart damage where there was no heart damage to the animals fed in somewhat higher level. And the pathologist himself remarked on the fact that this showed the significance of long term exposure to a toxic substance of this kind. We are concerned here not so much with whether a man is going to drop dead tomorrow from eating three or four oranges or 2500 oranges. We don't expect man to eat 2500 oranges per day, but we do expect that he'd be not exposed to the insidious effects of a small amount of a known poison in his diet over his lifetime. That the very least that should be required is a positive showing that no possibility of harm can come to him.
Felix Frankfurter: Mr. Goodrich --
William W. Goodrich: Yes?
Felix Frankfurter: -- suppose we were to accept the tender which can effect the -- what the respondents made that the -- the certification of the Secretary was based on evidence or based on a record from which harm could be -- be used only by the taking by taking massive amounts of this coloring matter into the human system? Suppose we were think and this time, treating it as broadly -- very broadly. But that's essentially what I got out of their argument. I do not mean that's all I've got.
William W. Goodrich: Yes, I'm not sure --
Felix Frankfurter: (Voice Overlap) writing about citrus fruits in -- in Florida but assume that was the -- because that was the correct issue that I have to decide for myself, what do you say to that?
William W. Goodrich: I would not know how to define massive doses. I would say that the decision here must be -- must be based either on 406-B harmless or the Court must go to the next section, 406 (a) and tell the department --
Felix Frankfurter: Supposed I based it on 406 (b)?
William W. Goodrich: 406 (b)?
Felix Frankfurter: And therefore, I have to decide whether harmless means the matter of what non-existent circumstances in the real world would bring about harm. That's what harmless means. If it doesn't satisfy impossible -- practically impossible situations to reach but when they are reached, there might be harm.
William W. Goodrich: I -- that's sir --
Felix Frankfurter: Is that what you're -- is that what you're tendering?
William W. Goodrich: No. My answer is that if there's any possibility of harm from this color in its unrestricted use in food, it must come out of food. And that has been positively shown here.
Felix Frankfurter: Any possibility that -- that your imagination can conceive of?
William W. Goodrich: No. A possibility that's a real one to a trained toxicologist, I assume neither you nor I would undertake to establish or decide this scientific question. That's the reason it was put within the realm of the part.
Felix Frankfurter: But not -- but not harm abstract?
William W. Goodrich: No, not harm --
Felix Frankfurter: Harm in reference to the application of this coloring matter to oranges and some other things.
William W. Goodrich: In our reply brief, we quoted from the toxicologist saying that this color was being used in foods, drugs and cosmetics without restriction and that the data we had submitted showed positively that it was not harmless for use in all those products.
Felix Frankfurter: In all those --
William W. Goodrich: Now, that was the basis of the decision.
Felix Frankfurter: And those materials would be brought to the Secretary when the action was taken?
William W. Goodrich: They were, Your Honor.
Felix Frankfurter: And on that record that they went before the Court of Appeals to have that order in effect declared ultra vires.
William W. Goodrich: Yes, sir. And the Court of Appeals agreed that the Secretary handled the broad question properly but gave us -- I believe you, yourself put it, some relevance to the economic factor. And as the dissenting Chief Justice, Chief Judge of the Court of Appeals pointed out, the economic factors were allowed to overweigh the words of the statute and the facts on which the Secretary acted. Now finally, my opponents do not argue that this color can be used in an unrestricted way in foods. They are suggesting they are tendered to you as that -- the Secretary be ordered to restrict it to two or three foods and to fix tolerances. Our entry is that the only statutory basis for that is 406 (a), which we believe is not applicable. We feel that if new law, if tolerances ought to be established, if we ought to undertake this grave responsibility of fixing safe levels of unknown poison in food, we should have a policy mandate from Congress to do so. We have handled insecticide differently from colors because Congress told us to do so. And fixed upon the department, the great responsibility of regulating highly toxic, insecticidal substances at levels which was -- from which no harm would come. Every time Congress has opened the food supply to the danger from poisons, however, they have done so cautiously and certainly the word “harmless” does not indicate an intent to venture into any such realm.
Speaker: What about this -- let me ask you --
William W. Goodrich: Yes.
Speaker: How this new color be (Inaudible)
William W. Goodrich: One of the statements made by one of the gentlemen was it was 10 times more safe, the other one, it was 50 times more safe. Since we don't know how a toxic Red 32 is, no such comparison can be drawn. I have not studied the scientific presentation. I understand that it was presented to the department. That our toxicologist said on the basis of the scientific study made, he could not classify that color as a harmless substance in a pharmacological sense and that was the end of it. That if Congress wishes to undertake this, then, Congress can say so. It has not been undermined of the peculiar situation in which the orange growers find themselves. Thank you.
William J. Brennan, Jr.: May I ask you one other question.
William W. Goodrich: Yes, sir.
William J. Brennan, Jr.: With reference to the use of this Red 32, does any claim or does the evidence indicate it has any value except as for coloring?
William W. Goodrich: No. It has never been suggested for anything other than our appeal, artificial coloring. Thank you.